internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-120629-02 date date legend company affiliated company letter x date date dear this letter responds to the date request for a ruling on behalf of the company regarding the proper treatment under sec_1374 of the internal_revenue_code_of_1986 as amended code of income recognized from agreements allowing the limited use of x the x additional information was received in a letter dated date company a c_corporation organized on date owns x which it copyrighted and has the rights to other x which also have been copyrighted by an affiliated company the copyrights company grants customers for a fee and subject_to an agreement the agreement setting forth the terms and conditions of the grant a one time use of the x s company has indicated that except for the limited use allowed by the agreement it retains all rights to the copyrights and vigorously pursues any use of the x s which violates the agreement company computes its federal_income_tax liability using the cash_method_of_accounting and files its federal_income_tax returns on the calendar basis company proposes to make an election to be taxed as an s_corporation within the meaning of sec_1361 of the code effective for tax years beginning on date the conversion date company requested a ruling that the income it receives during the recognition_period from agreements entered into after the conversion date will not constitute recognized_built-in_gain within the meaning of sec_1374 of the code sec_1374 of the code imposes a corporate level tax on a s corporation’s net_recognized_built-in_gain during the recognition_period generally years following a a c corporation’s conversion to s_corporation status or b an s corporation’s acquisition of assets in a transaction in which the s corporation’s basis in the acquired assets is determined by reference to the basis of such assets in the hands of a c_corporation sec_1374 of the code provides that an s corporation’s net_recognized_built-in_gain for any_tax year is generally computed as if it was a c_corporation but taking into account only those items treated as recognized_built-in_gain or recognized_built-in_loss sec_1374 of the code provides that recognized_built-in_gain includes any gain recognized on the disposition of an asset during the recognition_period except to the extent the s_corporation shows that a it did not hold the asset on the conversion date or b the gain recognized was greater than the excess of the asset’s fair_market_value over its adjusted_basis on the conversion date sec_1_1374-4 of the income_tax regulations provides that sec_1374 of the code applies to any gain_or_loss recognized during the recognition_period in a transaction that is treated as a sale_or_exchange for federal tax purposes based solely on the information submitted and the authority set forth above we rule that the income received by the company from any agreement entered into with customers of company after the conversion date will not constitute recognized_built-in_gain within the meaning of sec_1374 of the code no opinion is expressed about the tax treatment of the income from the agreements under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or the effects resulting from the income of the agreements that are not specifically covered by the above ruling in particular no opinion is expressed about the tax treatment that may be realized by company during the recognition_period under sec_1374 of the code other than from the income received from agreements entered into after the conversion date this ruling is directed only to the taxpayer requesting it section k of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to company’s federal_income_tax returns for company’s final year as a c_corporation and for each recognition_period year in which the company receives income from agreements entered into after the conversion date pursuant to the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representatives sincerely yours alfred c bishop jr branch chief branch associate chief_counsel corporate enclosure baltimore md
